
	
		I
		112th CONGRESS
		2d Session
		H. R. 6426
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. Sarbanes (for
			 himself, Mr. Boswell,
			 Mr. Brady of Pennsylvania,
			 Mr. Capuano,
			 Mr. Conyers,
			 Mr. Deutch,
			 Mr. Dingell,
			 Mr. Doggett,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Engel,
			 Mr. Holt, Mr. Lewis of Georgia,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Mr. Grijalva,
			 Mr. Nadler,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Price of North Carolina,
			 Ms. Linda T. Sánchez of California,
			 Ms. Schakowsky,
			 Mr. Scott of Virginia,
			 Mr. Sires,
			 Mr. Tonko,
			 Mr. Van Hollen,
			 Mr. Welch,
			 Mr. Yarmuth,
			 Ms. Bonamici,
			 Ms. DeLauro,
			 Mr. Larson of Connecticut, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committees on
			 Ways and Means and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform the financing of Congressional elections by
		  encouraging grassroots participation in the funding of campaigns, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the Grassroots Democracy Act of
			 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Grassroots Participation in Funding of
				Elections
					Subtitle A—Grassroots Democracy Dollars
					Sec. 101. Refundable credit for grassroots contributions to
				Federal congressional candidates.
					Subtitle B—Grassroots Democracy Coupon Pilot
				Program
					Sec. 111. Establishment of pilot program.
					Sec. 112. Reports to Congress.
					Title II—Grassroots financing of congressional election
				campaigns
					Sec. 201. Benefits and eligibility requirements for
				candidates.
						Title V—Grassroots financing of congressional election
				  campaigns
						Subtitle A—Benefits
						Sec. 501. Benefits for participating candidates.
						Sec. 502. Procedures for making payments.
						Sec. 503. Use of funds.
						Sec. 504. Qualified grassroots contributions
				  described.
						Subtitle B—Eligibility and certification
						Sec. 511. Eligibility.
						Sec. 512. Qualifying requirements.
						Sec. 513. Certification.
						Subtitle C—Requirements for Candidates Certified as
				  Participating Candidates
						Sec. 521. Contribution and expenditure
				  requirements.
						Sec. 522. Administration of campaign.
						Sec. 523. Preventing unnecessary spending of public
				  funds.
						Sec. 524. Remitting unspent funds after election.
						Subtitle D—Supplemental Grassroots Democracy People’s Fund
				  Payments
						Sec. 531. Eligibility of participating candidates for
				  payments.
						Sec. 532. Amount of payment; use of funds.
						Sec. 533. Severability.
						Subtitle E—Administrative provisions
						Sec. 541. Grassroots Democracy Fund.
						Sec. 542. Grassroots Democracy Advisory Commission.
						Sec. 543. Administration by Commission.
						Sec. 544. Violations and penalties.
						Sec. 545. Election cycle
				  defined.
					Sec. 202. Prohibiting use of contributions by participating
				candidates for purposes other than campaign for election.
					Title III—Other administrative reforms
					Sec. 301. Expanding requirement to disclose bundlers who are
				registered lobbyists to all bundlers.
					Sec. 302. Expansion of period for treatment of communications
				as electioneering communications.
					Sec. 303. User fees for committees and bundlers.
					Sec. 304. Petition for certiorari.
					Sec. 305. Filing by all candidates with Commission.
					Sec. 306. Electronic filing of FEC reports.
					Sec. 307. Effective date.
					Title IV—Offsets
					Sec. 401. Reform of tax rules related to political
				organizations.
					Sec. 402. Voluntary contributions to the Grassroots Democracy
				Fund.
					Title V—Expanding Candidate Access to Advertising
					Sec. 501. Broadcasts by or on behalf of candidates.
				
			IGrassroots
			 Participation in Funding of Elections
			AGrassroots
			 Democracy Dollars
				101.Refundable credit
			 for grassroots contributions to Federal congressional candidates
					(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36B the following new
			 section:
						
							36C.Credit for
				grassroots contributions to Federal congressional candidates
								(a)In
				generalIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle an amount equal to the qualified grassroots Federal congressional
				campaign contributions paid or incurred by the taxpayer during the taxable
				year.
								(b)Limitations
									(1)Dollar
				limitationThe credit allowed under subsection (a) to any
				taxpayer with respect to any taxable year shall not exceed $25 (twice such
				amount in the case of a joint return).
									(2)Limitation on
				contributions to Federal congressional candidatesNo credit shall
				be allowed under this section to any taxpayer for any taxable year if such
				taxpayer made aggregate contributions in excess of $200 (twice such amount in
				the case of a joint return) during the taxable year to—
										(A)any single Federal
				congressional candidate, or
										(B)any political
				committee established and maintained by a national political party.
										(3)Ineligibility of
				individuals using Grassroots Democracy CouponsNo credit shall be
				allowed under this section with respect to any individual for any taxable year
				during which such individual submitted a Grassroots Democracy Coupon under
				subtitle B of title I of the Grassroots Democracy Act of 2012 to a candidate
				for election for Federal office. In the case of a joint return with respect to
				which this paragraph applies to one of the spouses, such return shall not be
				treated as a joint return for purposes of determining the dollar limitation
				under paragraph (1).
									(c)Qualified
				grassroots Federal congressional campaign contributionsFor
				purposes of this section, the term qualified grassroots Federal
				congressional campaign contribution means any contribution of cash by an
				individual to a Federal congressional candidate or to a political committee
				established and maintained by a national political party if such contribution
				is not prohibited under the Federal Election Campaign Act of 1971.
								(d)Federal
				congressional candidateFor
				purposes of this section—
									(1)In
				generalThe term Federal congressional candidate
				means any candidate for election to the office of Senator or Representative in,
				or Delegate or Resident Commissioner to, the Congress.
									(2)Treatment of
				authorized committeesAny contribution made to an authorized
				committee of a Federal congressional candidate shall be treated as made to such
				candidate.
									(e)Inflation
				adjustment
									(1)In
				generalIn the case of a
				taxable year beginning after 2013, the $25 amount under subsection (b)(1) shall
				be increased by an amount equal to—
										(A)such dollar amount, multiplied by
										(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2012 for
				calendar year 1992 in subparagraph (B) thereof.
										(2)RoundingIf any amount as adjusted under
				subparagraph (A) is not a multiple of $5, such amount shall be rounded to the
				nearest multiple of
				$5.
									.
					(b)Conforming
			 amendments
						(1)Section
			 6211(b)(4)(A) of such Code is amended by inserting 36C, after
			 36B,.
						(2)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36C,
			 after 36B,.
						(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36C the following new item:
							
								
									Sec. 36C. Credit for grassroots contributions to Federal
				congressional
				candidates.
								
								.
						(c)FormsThe
			 Secretary of the Treasury, or his designee, shall ensure that the credit for
			 grassroots contributions to Federal congressional candidates allowed under
			 section 36C of the Internal Revenue Code of 1986, as added by this section, may
			 be claimed on Forms 1040EZ and 1040A.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					BGrassroots
			 Democracy Coupon Pilot Program
				111.Establishment
			 of pilot program
					(a)EstablishmentThe Grassroots Democracy Advisory
			 Commission established under section 542 of the Federal Election Campaign Act
			 of 1971 (as added by section 201) (hereafter in this subtitle referred to as
			 the Commission) shall establish a pilot program under
			 which—
						(1)a
			 qualified individual who resides in a State selected for participation in the
			 program shall be provided with a voucher to be known as a Grassroots
			 Democracy Coupon during the election cycle which will be assigned a
			 routing number and which at the option of the individual will be provided in
			 either paper or electronic form;
						(2)using the routing
			 number assigned to the Coupon, the individual may submit the Grassroots
			 Democracy Coupon in either electronic or paper form to qualified candidates for
			 election for Federal office and allocate such portion of the value of the
			 voucher in increments of $5 (in an amount not to exceed $50 for any single
			 candidate) as the individual may select to any such candidate; and
						(3)if the candidate
			 transmits such Grassroots Democracy Coupon to the Commission, the Commission
			 shall pay the candidate the portion of the value of the voucher that the
			 individual allocated to the candidate, which shall be considered a contribution
			 by the individual to the candidate for purposes of the Federal Election
			 Campaign Act of 1971.
						(b)Selection of
			 States
						(1)In
			 generalA State that seeks to
			 participate in the pilot program under this title shall submit to the
			 Commission (at such time and in such form as the Commission may require) an
			 application containing such information and assurances as the Commission may
			 require.
						(2)CriteriaIn
			 selecting among States that seek to participate in the program, the Commission
			 shall ensure a balance among various geographic regions, population sizes, and
			 other demographic characteristics.
						(c)Standards for
			 qualification of individualsThe Commission shall establish standards
			 for the qualification of individuals to whom Grassroots Democracy Coupons will
			 be provided, so that only individuals who are registered to vote in elections
			 for Federal office may qualify and such individuals would be able to claim the
			 Coupons immediately upon registering to vote.
					(d)Other
			 administrative specificationsIn carrying out the pilot program under
			 this subtitle, the Commission shall—
						(1)create the
			 necessary routing numbers for the Grassroots Democracy Coupons, which will be
			 matched with State-issued voter registration cards;
						(2)provide incentives
			 for candidates for election for Federal office and interested organizations to
			 develop online platforms through which individuals may select among eligible
			 candidates for the submission and acceptance of Grassroots Democracy Coupons in
			 electronic or paper form; and
						(3)establish fraud
			 prevention mechanisms so that an individual may revoke a Grassroots Democracy
			 Coupon not later than 2 days after submitting the Coupon to a candidate.
						112.Reports to
			 Congress
					(a)ReportsNot later than 6 months after each election
			 cycle during which the pilot program under this subtitle is in effect, the
			 Commission and the Government Accountability Office shall each submit a report
			 to Congress analyzing the operation and effectiveness of the program during the
			 cycle, and shall include in each such report such recommendations as the
			 Commission and the Government Accountability Office (as the case may be)
			 consider appropriate regarding the expansion of the pilot program to all States
			 and territories, along with such other recommendations as the Commission and
			 Government Accountability Office consider appropriate.
					(b)DefinitionIn subsection (a), the term election
			 cycle means the period beginning on the day after the date of the most
			 recent regularly scheduled general election for Federal office and ending on
			 the date of the next regularly scheduled general election for Federal
			 office.
					IIGrassroots
			 financing of congressional election campaigns
			201.Benefits and
			 eligibility requirements for candidatesThe Federal
			 Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by
			 adding at the end the following:
				
					VGrassroots
				financing of congressional election campaigns
						ABenefits
							501.Benefits for
				participating candidates
								(a)In
				generalIf a candidate for election to the office of Senator or
				Representative in, or Delegate or Resident Commissioner to, the Congress is
				certified as a participating candidate under this title with respect to an
				election for such office, the candidate shall be entitled to payments as
				provided under this title.
								(b)Amount of
				payment
									(1)Tier 1
				candidatesIn the case of a
				participating candidate who is a Tier 1 candidate, the amount of a payment made
				under this title shall be equal to 500 percent of the amount of qualified
				grassroots contributions received by the candidate since the most recent
				payment made to the candidate under this title during the election cycle which
				are attributable to residents of the State in which the candidate seeks
				election.
									(2)Tier 2
				candidatesIn the case of a
				participating candidate who is a Tier 2 candidate, the amount of the payment
				made under this title shall be equal to 1,000 percent of the amount of
				qualified grassroots contributions received by the candidate since the most
				recent payment made to the candidate under this title during the election
				cycle.
									(c)Limit on
				aggregate amount of payments
									(1)Tier 1
				candidatesIn the case of a
				participating candidate who is a Tier 1 candidate, the aggregate amount of
				payments made under this title may not exceed 50% of the average of the 10
				greatest amounts of disbursements made by the authorized committees of any
				winning candidate for the office of Representative in, or Delegate or Resident
				Commissioner to, the Congress during the most recent election cycle (in the
				case of a participating candidate for such office) or any winning candidate for
				the office of Senator during the most recent election cycle (in the case of a
				participating candidate for such office).
									(2)Tier 2
				candidatesIn the case of a
				participating candidate who is a Tier 2 candidate, the aggregate amount of
				payments made under this title may not exceed 100% of the average of the 10
				greatest amounts of disbursements made by the authorized committees of any
				winning candidate for the office of Representative in, or Delegate or Resident
				Commissioner to, the Congress during the most recent election cycle (in the
				case of a participating candidate for such office) or any winning candidate for
				the office of Senator during the most recent election cycle (in the case of a
				participating candidate for such office).
									502.Procedures for
				making payments
								(a)In
				generalThe Commission make a payment under section 501 to a
				candidate who is certified as a participating candidate upon receipt from the
				candidate of a request for a payment which includes—
									(1)a statement of the
				number of qualified grassroots contributions received by the candidate since
				the most recent payment made to the candidate under this title during the
				election cycle;
									(2)a statement of the
				amount of the payment the candidate anticipates receiving with respect to the
				request; and
									(3)such other
				information and assurances as the Commission may require.
									(b)Restrictions on
				submission of requestsA candidate may not submit a request under
				subsection (a) unless each of the following applies:
									(1)The number of
				individuals in the statement referred to in subsection (a)(1) is equal to or
				greater than 100, unless the request is submitted during the 30-day period
				which ends on the date of a general election.
									(2)Of the number of individuals in the
				statement referred to in subsection (a)(1), at least 50 percent are residents
				of the Congressional district involved (in the case of a candidate for election
				for the office of Representative in, or Delegate or Resident Commissioner to,
				the Congress) or the State involved (in the case of a candidate for election
				for the office of Senator).
									(3)The candidate did
				not receive a payment under this title during the 7-day period which ends on
				the date the candidate submits the request.
									(c)Time of
				paymentThe Commission shall make payments under this section not
				later than 2 business days after the receipt of a request submitted under
				subsection (a).
								(d)Declaration of
				tier 1 or tier 2 statusA candidate shall include in the first
				request for payment submitted under subsection (a) a statement specifying
				whether the candidate is a Tier 1 candidate or a Tier 2 candidate under this
				title.
								(e)AppealsThe
				Commission shall provide a written explanation with respect to any denial of a
				request for payment which is submitted under this section and shall provide for
				the opportunity for review and reconsideration within 5 business days of such
				denial.
								503.Use of
				funds
								(a)In
				generalA candidate shall use
				payments made under this title only for making direct payments for the receipt
				of goods and services which constitute authorized expenditures in connection
				with the election cycle involved.
								(b)Limit on amount
				of payment made on commission basis to individuals collecting qualified
				grassroots contributionsIf a
				candidate who is certified as a participating candidate under this title pays
				any person a commission on a per contribution basis for collecting qualified
				grassroots contributions, the amount paid by the candidate and the authorized
				committees of the candidate may not exceed 20% of the value of the qualified
				grassroots contributions the person collected.
								504.Qualified
				grassroots contributions described
								(a)In
				generalIn this title, the term qualified grassroots
				contribution means, with respect to a candidate and the authorized
				committees of a candidate, a contribution that meets the following
				requirements:
									(1)The contribution
				is in an amount that is—
										(A)not less than the
				greater of $5 or the amount determined by the Commission under section
				542(c)(2); and
										(B)not more than the
				greater of $100 or the amount determined by the Commission under section
				542(c)(2).
										(2)The contribution is made by an individual
				who is not otherwise prohibited from making a contribution under this
				Act.
									(3)The individual who
				makes the contribution has not made any contribution to the candidate or the
				authorized committees of the candidate during the election cycle involved that
				is not a qualified grassroots contribution.
									(b)Treatment of
				grassroots refundable credits and grassroots democracy
				vouchersAny payment received by a candidate and the authorized
				committees of a candidate which is treated as a qualified grassroots Federal
				congressional campaign contribution under section 36B of the Internal Revenue
				Code of 1986 or which consists of a Grassroots Democracy Coupon under subtitle
				B of title I of the Grassroots Democracy Act of 2012 shall be considered a
				qualified grassroots contribution for purposes of this title, so long as the
				individual making the payment meets the requirements of paragraphs (2) and (3)
				of subsection (a).
								(c)Exception for
				contributions by individuals opting out of grassroots systems
									(1)In
				generalA contribution by an individual shall not be treated as a
				qualified grassroots contribution for purposes of this title if, at the time
				the individual makes the contribution, the individual notifies the recipient
				that the contribution is not to be treated as a qualified grassroots
				contribution.
									(2)Contributions
				deemed qualifiedAny contribution which meets the requirements
				set forth in subsection (a) shall be deemed a qualified grassroots contribution
				without regard to whether the individual making the contribution designates the
				contribution as a qualified grassroots contribution for purposes of this
				title.
									(d)Restriction on
				subsequent contributions
									(1)In
				generalAn individual who makes a qualified grassroots
				contribution to a candidate or the authorized committees of a candidate during
				an election cycle may not make any contribution to such candidate or the
				authorized committees of such candidate during the cycle which is not a
				qualified grassroots contribution.
									(2)No effect on
				ability to make multiple contributionsNothing in this section
				may be construed to prohibit an individual from making multiple qualified
				grassroots contributions to any candidate or any number of candidates, so long
				as each contribution meets the requirements of this section.
									(e)Notification
				requirements for candidates
									(1)NotificationEach
				authorized committee of a candidate who seeks to be a participating candidate
				under this title shall provide the following information in any materials for
				the solicitation of contributions, including any Internet site through which
				individuals may make contributions to the committee:
										(A)A statement that
				if the candidate is certified as a participating candidate under this title,
				the candidate will receive matching payments in an amount which is based on the
				total amount of qualified grassroots contributions received.
										(B)A statement that a
				contribution which meets the requirements set forth in subsection (a) shall be
				treated as a qualified grassroots contribution under this title unless the
				contributor notifies the committee that the contribution is not to be so
				treated.
										(C)A statement that
				if a contribution is treated as qualified grassroots contribution under this
				title, the individual who makes the contribution may not make any contribution
				to the candidate or the authorized committees of the candidate during the
				election cycle which is not a qualified grassroots contribution.
										(2)Expansion of
				other disclosure statementsAn authorized committee may meet the
				requirements of paragraph (1) by modifying the information it provides to
				persons making contributions which is otherwise required under title III
				(including information it provides through the Internet).
									BEligibility and
				certification
							511.Eligibility
								(a)In
				generalA candidate for the office of Senator or Representative
				in, or Delegate or Resident Commissioner to, the Congress is eligible to be
				certified as a participating candidate under this title with respect to an
				election if the candidate meets the following requirements:
									(1)During the
				election cycle for the office involved, the candidate files with the Commission
				a statement of intent to seek certification as a participating candidate, and
				specifies in the statement whether the candidate intends to seek certification
				as a Tier 1 candidate or a Tier 2 candidate.
									(2)Each authorized
				committee of the candidate provides the information required under section
				503(d).
									(3)The candidate
				meets the qualifying requirements of section 512.
									(4)Not later than the
				last day of the Grassroots Democracy qualifying period, the candidate files
				with the Commission an affidavit signed by the candidate and the treasurer of
				the candidate's principal campaign committee declaring that the
				candidate—
										(A)has complied and,
				if certified, will comply with the contribution and expenditure requirements of
				section 521;
										(B)if certified, will
				run only as a participating candidate for all elections for the office that
				such candidate is seeking during that election cycle; and
										(C)has either
				qualified or will take steps to qualify under State law to be on the
				ballot.
										(b)General
				electionNotwithstanding subsection (a), a candidate shall not be
				eligible to be certified as a participating candidate under this title for a
				general election or a general runoff election unless the candidate’s party
				nominated the candidate to be placed on the ballot for the general election or
				the candidate is otherwise qualified to be on the ballot under State
				law.
								(c)Grassroots
				Democracy qualifying period DefinedThe term Grassroots
				Democracy qualifying period means, with respect to any candidate for an
				office, the 240-day period (during the election cycle for such office) which
				begins on the date on which the candidate files a statement of intent under
				section 511(a)(1), except that such period may not continue after the date that
				is 30 days before—
									(1)the date of the
				primary election; or
									(2)in the case of a
				State that does not hold a primary election, the date prescribed by State law
				as the last day to qualify for a position on the general election
				ballot.
									512.Qualifying
				requirements
								(a)Receipt of
				qualified grassroots contributionsA candidate for the office of
				Senator or Representative in, or Delegate or Resident Commissioner to, the
				Congress meets the requirement of this section if, during the Grassroots
				Democracy qualifying period described in section 511(c), the candidate obtains
				the following:
									(1)A single qualified
				grassroots contribution from not fewer than—
										(A)in the case of a
				candidate for the office of Representative in, or Delegate or Resident
				Commissioner to, the Congress, 2,000 individuals, of whom not fewer than 50
				percent shall be residents of the Congressional district the candidate seeks to
				represent; or
										(B)in the case of a
				candidate for the office of Senator, a number of individuals equal to the sum
				of 2,000 plus an amount equal to the product of 500 and the number of
				Congressional districts in the State involved, of whom not fewer than 50
				percent shall be residents of the State in which the candidate seeks
				election.
										(2)A total dollar
				amount of qualified grassroots contributions equal to or greater than—
										(A)in the case of a candidate for the office
				of Representative in, or Delegate or Resident Commissioner to, the Congress,
				$50,000; or
										(B)in the case of a
				candidate for the office of Senator, the sum of $200,000 plus an amount equal
				to the product of $25,000 and the number of Congressional districts in the
				State involved.
										(b)Requirements
				relating to receipt of qualified grassroots contributionEach
				qualified grassroots contribution—
									(1)may be made by
				means of a personal check, money order, debit card, credit card, electronic
				payment account, or text message;
									(2)shall be
				accompanied by a signed statement (or, in the case of a contribution made
				online or through other electronic means, an electronic equivalent)
				containing—
										(A)the contributor’s
				name and the contributor's address in the State in which the primary residence
				of the contributor is located, and
										(B)an oath declaring
				that the contributor—
											(i)understands that
				the purpose of the contribution is to show support for the candidate so that
				the candidate may qualify for Grassroots Democracy financing,
											(ii)is making the
				contribution in his or her own name and from his or her own funds,
											(iii)has made the
				contribution willingly, and
											(iv)has not received
				any thing of value in return for the contribution; and
											(3)shall be
				acknowledged by a receipt that is sent to the contributor with a copy (in paper
				or electronic form) kept by the candidate for the Commission and a copy (in
				paper or electronic form) kept by the candidate for the election authorities in
				the State with respect to which the candidate is seeking election.
									(c)Verification of
				qualified grassroots contributionsThe Commission shall establish
				procedures for the auditing and verification of qualified grassroots
				contributions to ensure that such contributions meet the requirements of this
				section.
								(d)Prohibiting
				payment on commission basis of individuals collecting qualified grassroots
				contributionsNo person may be paid a commission on a per
				contribution basis for collecting qualified grassroots contributions.
								513.Certification
								(a)Deadline and
				Notification
									(1)In
				generalNot later than 5 days after a candidate files an
				affidavit under section 511(a)(3), the Commission shall—
										(A)determine whether
				or not the candidate meets the requirements for certification as a
				participating candidate;
										(B)if the Commission
				determines that the candidate meets such requirements, certify the candidate as
				a participating Tier 1 candidate or a participating Tier 2 candidate;
				and
										(C)notify the
				candidate of the Commission's determination.
										(2)Deemed
				certification for all elections in election cycleIf the
				Commission certifies a candidate as a participating Tier 1 candidate or a
				participating Tier 2 candidate with respect to the first election of the
				election cycle involved, the Commissioner shall be deemed to have certified the
				candidate as such a participating candidate with respect to all subsequent
				elections of the election cycle.
									(b)Revocation of
				certification
									(1)In
				generalThe Commission may revoke a certification under
				subsection (a) if—
										(A)a candidate fails to qualify to appear on
				the ballot at any time after the date of certification (other than a candidate
				certified as a participating candidate with respect to a primary election who
				fails to qualify to appear on the ballot for a subsequent election in that
				election cycle); or
										(B)a candidate
				otherwise fails to comply with the requirements of this title, including any
				regulatory requirements prescribed by the Commission.
										(2)Effect of
				revocationIf a candidate’s certification is revoked under
				paragraph (1)—
										(A)the candidate
				shall repay to the Grassroots Democracy Fund established under section 541 an
				amount equal to the payments received under this title with respect to the
				election cycle involved plus interest (at a rate determined by the Commission)
				on any such amount received;
										(B)the candidate may
				not receive payments under this title during the remainder of the election
				cycle involved; and
										(C)the candidate may
				not be certified as a participating candidate under this title with respect to
				the next election cycle.
										(3)Prohibiting
				participation in future elections for candidates with multiple
				revocationsIf the Commission revokes the certification of an
				individual as a participating candidate under this title 3 times, the
				individual may not be certified as a participating candidate under this title
				with respect to any subsequent election.
									(c)Participating
				Candidate definedIn this title, a participating
				candidate means a candidate for the office of Senator or Representative
				in, or Delegate or Resident Commissioner to, the Congress who is certified
				under this section as eligible to receive benefits under this title.
								CRequirements for
				Candidates Certified as Participating Candidates
							521.Contribution
				and expenditure requirements
								(a)Permitted
				sources of contributions and expenditures
									(1)Tier 1
				candidatesExcept as provided
				in subsection (c), a participating candidate who is certified as a Tier 1
				candidate with respect to an election shall, with respect to all elections
				occurring during the election cycle for the office involved, accept no
				contributions from any source and make no expenditures from any amounts, other
				than the following:
										(A)Qualified
				grassroots contributions.
										(B)Payments under
				this title.
										(C)Contributions from
				political committees established and maintained by a national or State
				political party.
										(D)Subject to subsection (b), personal funds
				of the candidate or of any immediate family member of the candidate (other than
				funds received through qualified grassroots contributions).
										(E)Subject to
				subsection (e), contributions from individuals who are otherwise permitted to
				make contributions under this Act.
										(2)Tier 2
				candidatesExcept as provided
				in subsection (c), a participating candidate who is certified as a Tier 2
				candidate with respect to an election shall, with respect to all elections
				occurring during the election cycle for the office involved, accept no
				contributions from any source and make no expenditures from any amounts, other
				than the following:
										(A)Qualified
				grassroots contributions.
										(B)Payments under
				this title.
										(C)Contributions from
				political committees established and maintained by a national or State
				political party.
										(D)Subject to subsection (b), personal funds
				of the candidate or of any immediate family member of the candidate (other than
				funds received through qualified grassroots contributions).
										(b)Special rules
				for personal funds
									(1)Limit on
				amountA candidate who is certified as a participating candidate
				may use personal funds (including personal funds of any immediate family member
				of the candidate) so long as—
										(A)the amount used
				with respect to the election cycle does not exceed $50,000; and
										(B)the funds are used only for making direct
				payments for the receipt of goods and services which constitute authorized
				expenditures in connection with the election cycle involved.
										(2)Immediate family
				member definedIn this subsection, the term immediate
				family means, with respect to a candidate—
										(A)the candidate’s
				spouse;
										(B)a child,
				stepchild, parent, grandparent, brother, half-brother, sister, or half-sister
				of the candidate or the candidate’s spouse; and
										(C)the spouse of any
				person described in subparagraph (B).
										(c)Exceptions
									(1)Exception for
				contributions received prior to filing of statement of intentA candidate who has accepted contributions
				that are not described in paragraph (1) of subsection (a) (in the case of a
				Tier 1 candidate) or in paragraph (2) of subsection (a) (in the case of a Tier
				2 candidate) prior to the date the candidate files a statement of intent under
				section 511(a)(1) is not in violation of subsection (a), but only if all such
				contributions are—
										(A)returned to the
				contributor;
										(B)submitted to the
				Commission for deposit in the Grassroots Democracy Fund established under
				section 541; or
										(C)spent in
				accordance with paragraph (2).
										(2)Exception for
				expenditures made prior to filing of statement of intentIf a
				candidate has made expenditures prior to the date the candidate files a
				statement of intent under section 511(a)(1) that the candidate is prohibited
				from making under subsection (a) or subsection (b), the candidate is not in
				violation of such subsection if the aggregate amount of the prohibited
				expenditures is less than the amount referred to in section 512(a)(2) (relating
				to the total dollar amount of qualified grassroots contributions which the
				candidate is required to obtain) which is applicable to the candidate.
									(3)Exception for
				campaign surpluses from a previous electionNotwithstanding
				paragraph (1), unexpended contributions received by the candidate or the an
				authorized committee of the candidate with respect to a previous election may
				be retained, but only if the candidate places the funds in escrow and refrains
				from raising additional funds for or spending funds from that account during
				the election cycle in which a candidate is a participating candidate.
									(4)Exception for
				contributions received before the effective date of this
				titleContributions received and expenditures made by the
				candidate or an authorized committee of the candidate prior to the effective
				date of this title shall not constitute a violation of subsection (a) or (b).
				Unexpended contributions shall be treated the same as campaign surpluses under
				paragraph (3), and expenditures made shall count against the limit in paragraph
				(2).
									(d)Special Rule for
				Coordinated Party ExpendituresFor purposes of this section, a
				payment made by a political party in coordination with a participating
				candidate shall not be treated as a contribution to or as an expenditure made
				by the participating candidate.
								(e)Phase-Out of
				amount of private contributions that may be accepted by Tier 1
				candidatesWith respect to an
				election cycle occurring after the first 3 election cycles for which this title
				is in effect, the amount of a contribution that may be accepted from an
				individual by a participating candidate who is certified as a Tier 1 candidate
				may not exceed the following:
									(1)For the fourth
				election cycle for which this title is in effect, an amount equal to 60% of the
				limitation on the amount of a contribution which a candidate may accept from an
				individual for such cycle under section 315(a)(1).
									(2)For the fifth election cycle for which this
				title is in effect, an amount equal to 40% of the limitation on the amount of a
				contribution which a candidate may accept from an individual for such cycle
				under section 315(a)(1).
									(3)For the sixth election cycle for which this
				title is in effect and any subsequent election cycle, an amount equal to 20% of
				the limitation on the amount of a contribution which a candidate may accept
				from an individual for such cycle under section 315(a)(1).
									(f)Prohibition on
				joint fundraising committees
									(1)ProhibitionAn
				authorized committee of a candidate who is certified as a participating
				candidate under this title with respect to an election may not establish a
				joint fundraising committee with a political committee other than another
				authorized committee of the candidate.
									(2)Status of
				existing committees for prior electionsIf a candidate
				established a joint fundraising committee described in paragraph (1) with
				respect to a prior election for which the candidate was not certified as a
				participating candidate under this title and the candidate does not terminate
				the committee, the candidate shall not be considered to be in violation of
				paragraph (1) so long as that joint fundraising committee does not receive any
				contributions or make any disbursements during the election cycle for which the
				candidate is certified as a participating candidate under this title.
									522.Administration
				of campaign
								(a)Use of separate
				accounts for various permitted contributionsEach authorized committee of a candidate
				certified as a participating candidate under this title—
									(1)shall establish a
				separate account for each type of contribution described in paragraph (1) of
				section 521(a) (in the case of a Tier 1 candidate) or paragraph (2) of section
				521(a) (in the case of a Tier 2 candidate) which is received by the committee,
				and shall deposit each contribution in the account established for that type of
				contribution; and
									(2)shall establish a
				separate account for the payments received under this title, and shall deposit
				each such payment in that account.
									(b)Enhanced
				reporting of disbursementsIn
				addition to any reports required under section 304, not later than 3 months
				after the end of the election cycle involved, each authorized committee of a
				candidate certified as a participating candidate under this title shall submit
				a report to the Commission on all disbursements made from each separate account
				established under subsection (a) (in the same manner as the report required
				under section 304(b)(4)).
								(c)Enhanced
				internet disclosure of information on donorsEach authorized committee of a candidate
				shall ensure that all information reported to the Commission under this Act
				with respect to contributions and expenditures of the committee is available to
				the public on the Internet (whether through a site established for purposes of
				this subsection, a hyperlink on another public site of the committee, or a
				hyperlink on a report filed electronically with the Commission) in a
				searchable, sortable, and downloadable manner.
								523.Preventing
				unnecessary spending of public funds
								(a)Mandatory
				spending of available private fundsAn authorized committee of a candidate
				certified as a participating candidate under this title may not make any
				expenditure of any payments received under this title in any amount unless the
				committee has made an expenditure in an equivalent amount of funds received by
				the committee which are described in—
									(1)subparagraphs (C),
				(D), and (E) of paragraph (1) of section 521(a), in the case of a Tier 1
				candidate; or
									(2)subparagraphs (C)
				and (D) of paragraph (2) of section 521(a), in the case of a Tier 2
				candidate.
									(b)LimitationSubsection
				(a) applies to an authorized committee only to the extent that the funds
				referred to in paragraph (1) of such subsection (in the case of a Tier 1
				candidate) or in paragraph (2) of such subsection (in the case of a Tier 2
				candidate) are available to the committee at the time the committee makes an
				expenditure of a payment received under this title.
								524.Remitting
				unspent funds after election
								(a)Remittance
				required
									(1)In
				generalNot later than the date that is 60 days after the last
				election for which a candidate certified as a participating candidate qualifies
				to be on the ballot during the election cycle involved, such participating
				candidate shall remit to the Commission for deposit in the Grassroots Democracy
				Fund established under section 541 an amount equal to the balance of the
				accounts established by the authorized committees of the candidate under
				section 522 for the payments received under this title.
									(2)Exception for
				tier 2 candidates participating in next cycleNotwithstanding
				paragraph (1), a Tier 2 candidate may withhold not more than $50,000 from the
				amount required to be remitted under paragraph (1) if the candidate files a
				signed affidavit with the Commission that the candidate will seek certification
				as a Tier 2 candidate with respect to the next election cycle. If the candidate
				fails to seek certification as a Tier 2 candidate prior to the last day of the
				Grassroots Democracy qualifying period for the next election cycle (as
				described in section 511), or if the Commission notifies the candidate of the
				Commission’s determination does not meet the requirements for certification as
				a Tier 2 candidate with respect to such cycle, the candidate shall immediately
				remit to the Commission the amount withheld.
									(b)Exception for
				expenditures incurred but not paid as of date of remittance
									(1)In
				generalA candidate may withhold from the amount required to be
				remitted under subsection (a) the amount of any authorized expenditures which
				were incurred in connection with the candidate’s campaign but which remain
				unpaid as of the deadline applicable to the candidate under such subsection,
				except that any amount withheld pursuant to this paragraph shall be remitted to
				the Commission not later than 120 days after the date of the election to which
				such subsection applies.
									(2)Documentation
				requiredA candidate may withhold an amount of an expenditure
				pursuant to paragraph (1) only if the candidate submits documentation of the
				expenditure and the amount to the Commission not later than the deadline
				applicable to the candidate under subsection (a).
									DSupplemental
				Grassroots Democracy People’s Fund Payments
							531.Eligibility of
				participating candidates for payments
								(a)Payments to
				candidatesIn addition to the
				payments made under subtitle A, a candidate certified as a participating
				candidate under this title with respect to an election shall be entitled to a
				supplemental Grassroots Democracy People’s Fund payment from the Grassroots
				Democracy Fund each time during the election cycle that the Commission issues a
				determination under subsection (b) that the outside speech threshold with
				respect to the election has been reached.
								(b)Outside speech
				threshold
									(1)Determinations
				by commission
										(A)In
				generalFor purposes of this section, the Commission shall issue
				a determination that the outside speech threshold with respect to an election
				is reached each time during the election cycle that the Commission determines
				that the amount disbursed for political activity with respect to the election
				exceeds—
											(i)the House
				threshold, in the case of an election for the office of Representative in, or
				Delegate or Resident Commissioner to, the Congress; or
											(ii)the Senate
				threshold, in the case of an election for the office of Senator.
											(B)Exclusion of
				certain disbursementsFor purposes of subparagraph (A), in
				determining the amount disbursed for political activity with respect to an
				election, there shall be excluded—
											(i)disbursements made
				by any authorized committee of a candidate; and
											(ii)disbursements
				made by a political committee of a national political party.
											(C)Inclusion of
				amounts spent on non-candidate-specific advertisementsIn
				determining the amount disbursed for political activity with respect to an
				election under subparagraph (A), there shall be included any amount disbursed
				for a political advertisement described in subsection (c)(3).
										(2)Subsequent
				determinations after threshold is first reachedAfter the first time during the election
				cycle that the Commission issues a determination under paragraph (1) that the
				outside speech threshold with respect to an election has been reached, any
				subsequent determination as to whether the threshold has been reached shall be
				made only on the basis of disbursements made after the most recent such
				determination issued by the Commission.
									(3)House
				threshold
										(A)In
				generalFor purposes of
				paragraph (1)(A), the House threshold with respect to an
				election is an amount equal to the product of the adjusted baseline amount
				under subparagraph (B) and the number of candidates in the election.
										(B)Adjusted
				baseline amountFor purposes of subparagraph (A), the
				adjusted baseline amount with respect to an election is an
				amount equal to the product of $250,000 and an adjustment factor applied by the
				Commission to take into account the relative media-related costs of political
				activity in the Congressional district involved as compared to the average of
				such costs among all Congressional districts.
										(C)Exclusion of
				certain candidatesFor purposes of subparagraph (A), in
				determining the number of candidates in an election, there shall be excluded
				any candidate who is determined by the Commission to be a minor candidate, in
				accordance with such criteria as the Commission shall by regulation establish,
				taking into account the amount of funds raised and expended by the candidate,
				the candidate’s ability to qualify for the ballot, and such other factors as
				the Commission considers appropriate.
										(4)Senate
				threshold
										(A)In
				generalFor purposes of
				paragraph (1)(A), the Senate threshold with respect to an
				election is an amount equal to the product of the adjusted baseline amount
				under subparagraph (B) and the number of candidates in the election.
										(B)Adjusted
				baseline amountFor purposes of subparagraph (A), the
				adjusted baseline amount with respect to an election is an
				amount equal to the product of—
											(i)the sum of $250,000 plus the product of
				$100,000 and the number of Congressional districts in the State involved;
				and
											(ii)an adjustment
				factor applied by the Commission to take into account the relative
				media-related costs of political activity in the State involved as compared to
				the average of such costs among all States.
											(C)Exclusion of
				certain candidatesFor
				purposes of subparagraph (A), in determining the number of candidates in an
				election, there shall be excluded any candidate who is determined by the
				Commission to be a minor candidate, in accordance with such criteria as the
				Commission shall by regulation establish, taking into account the amount of
				funds raised and expended by the candidate, the candidate’s ability to qualify
				for the ballot, and such other factors as the Commission considers
				appropriate.
										(c)Political
				activity definedIn this section, political
				activity means, with respect to an election, any of the following:
									(1)A publicly
				disseminated communication consisting of an independent expenditure (as defined
				in section 301(17)) which advocates the election or defeat of a candidate in
				the election.
									(2)A publicly disseminated communication
				consisting of an electioneering communication (as defined in section 304(f))
				which refers to a candidate in the election.
									(3)A publicly disseminated communication
				consisting of a communication which refers to the political party of a
				candidate in the election and which would be treated as an electioneering
				communication (as defined in section 304(f)) if it referred to a clearly
				identified candidate for Federal office.
									(4)Voter
				registration, voter identification, get-out-the-vote, and other related
				activity carried out in connection with the election.
									532.Amount of
				payment; use of funds
								(a)AmountThe amount of the supplemental Grassroots
				Democracy People’s Fund payment made to a candidate under this subtitle shall
				be equal to 100 percent of the aggregate amount of qualified grassroots
				donations received by the candidate, as reported in the most recent request for
				a payment under this title which has been submitted by the candidate under
				section 502 at the time the Commission issues a determination under section
				541(b).
								(b)Use of
				fundsA candidate shall use
				the supplemental payment under this subtitle only for authorized expenditures
				in connection with the election cycle involved.
								533.SeverabilityIf any provision of this subtitle, or the
				application of a provision of this subtitle to any person or circumstance, is
				held to be unconstitutional, the remainder of this title, and the application
				of the provisions to any person or circumstance, shall not be affected by the
				holding.
							EAdministrative
				provisions
							541.Grassroots
				Democracy Fund
								(a)EstablishmentThere
				is established in the Treasury a fund to be known as the Grassroots
				Democracy Fund.
								(b)Amounts held by
				FundThe Fund shall consist of the following amounts:
									(1)Appropriated
				amountsAmounts appropriated
				to the Fund, including trust fund amounts appropriated pursuant to applicable
				provisions of the Internal Revenue Code of 1986.
									(2)Voluntary
				contributionsVoluntary contributions to the Fund.
									(3)Other
				depositsAmounts deposited into the Fund under—
										(A)section 6098 of the Internal Revenue Code
				of 1986 (relating to contributions to Grassroots Democracy Fund);
										(B)section 521(c)
				(relating to exceptions to contribution requirements);
										(C)section 523
				(relating to remittance of unused payments from the Fund);
										(D)section 544
				(relating to violations); and
										(E)any other section
				of this Act.
										(4)Investment
				returnsInterest on, and the proceeds from, the sale or
				redemption of, any obligations held by the Fund under subsection (c).
									(c)InvestmentThe
				Commission shall invest portions of the Fund in obligations of the United
				States in the same manner as provided under section 9602(b) of the Internal
				Revenue Code of 1986.
								(d)Use of
				Fund
									(1)In
				generalThe sums in the Fund shall be used to make payments to
				participating candidates as provided in this title.
									(2)Insufficient
				amountsUnder regulations established by the Commission, rules
				similar to the rules of section 9006(c) of the Internal Revenue Code of 1986
				shall apply.
									542.Grassroots
				Democracy Advisory Commission
								(a)EstablishmentThere
				is established within the Federal Election Commission an entity to be known as
				the Grassroots Democracy Advisory Commission (in this title
				referred to as the Advisory Commission).
								(b)Structure and
				membership
									(1)In
				generalThe Advisory Commission shall be composed of 5 members
				appointed by the President with the advice and consent of the Senate, of
				whom—
										(A)2 shall be
				appointed after consultation with the Majority Leader of the House of
				Representatives;
										(B)2 shall be
				appointed after consultation with the Minority Leader of the House of
				Representatives; and
										(C)1 shall be
				appointed upon the recommendation of the members appointed under subparagraphs
				(A) and (B).
										(2)Qualifications
										(A)In
				generalThe members shall be
				individuals who by reason of their education, experience, and attainments, are
				exceptionally qualified to perform the duties of members of the Advisory
				Commission.
										(B)ProhibitionNo
				member of the Advisory Commission may be—
											(i)an
				employee of the Federal government;
											(ii)a
				registered lobbyist or an individual who was a registered lobbyist at any time
				during the 2-year period preceding appointment to the Advisory Commission;
				or
											(iii)an officer or
				employee of a political party or political campaign.
											(3)DateMembers of the Advisory Commission shall be
				appointed not later than 60 days after the date of the enactment of this
				Act.
									(4)TermsA member of the Advisory Commission shall
				be appointed for a term of 5 years.
									(5)VacanciesA vacancy on the Advisory Commission shall
				be filled not later than 30 calendar days after the date on which the Advisory
				Commission is given notice of the vacancy, in the same manner as the original
				appointment. The individual appointed to fill the vacancy shall serve only for
				the unexpired portion of the term for which the individual’s predecessor was
				appointed.
									(6)ChairpersonThe Advisory Commission shall designate a
				Chairperson from among the members of the Board.
									(c)Duties and
				powers
									(1)AdministrationThe Advisory Commission shall have such
				duties and powers as the Commission may prescribe, including the power to
				administer the provisions of this title.
									(2)Review of
				Grassroots Democracy financing
										(A)In
				generalAfter each regularly
				scheduled general election for Federal office, the Advisory Commission shall
				conduct a comprehensive review of the Grassroots Democracy financing program
				under this title, including—
											(i)the maximum and
				minimum dollar amounts of qualified grassroots contributions under section
				504;
											(ii)the number and
				value of qualified grassroots contributions a candidate is required to obtain
				under section 512(a) to be eligible for certification as a participating
				candidate;
											(iii)the maximum
				amount of payments a candidate may receive under this title;
											(iv)the overall
				satisfaction of participating candidates and the American public with the
				program; and
											(v)such other matters relating to financing of
				campaigns as the Advisory Commission determines are appropriate.
											(B)Criteria for
				reviewIn conducting the
				review under subparagraph (A), the Advisory Commission shall consider the
				following:
											(i)Qualified
				grassroots contributionsThe
				Advisory Commission shall consider whether the number and dollar amounts of
				qualified grassroots contributions required strikes a balance regarding the
				importance of voter involvement, the need to assure adequate incentives for
				participating, and fiscal responsibility, taking into consideration the number
				of primary and general election participating candidates, the electoral
				performance of those candidates, program cost, and any other information the
				Advisory Commission determines is appropriate.
											(ii)Review of
				payment levelsThe Advisory
				Commission shall consider whether the totality of the amount of funds allowed
				to be raised by participating candidates (including through qualified
				grassroots contributions) and payments under this title are sufficient for
				voters in each State to learn about the candidates to cast an informed vote,
				taking into account the historic amount of spending by winning candidates,
				media costs, primary election dates, and any other information the Advisory
				Commission determines is appropriate.
											(C)Adjustment of
				amounts
											(i)In
				generalBased on the review
				conducted under subparagraph (A), the Advisory Commission shall provide for the
				adjustments of the following amounts:
												(I)The maximum and
				minimum dollar amounts of qualified grassroots contributions under section
				504.
												(II)The number and value of qualified
				grassroots contributions a candidate is required to obtain under section 512(a)
				to be eligible for certification as a participating candidate.
												(III)The maximum
				amount of payments may receive under this title.
												(ii)RegulationsThe Commission shall promulgate regulations
				providing for the adjustments made by the Advisory Commission under clause
				(i).
											(D)Review of
				Grassroots Democracy People’s Fund ProgramAfter each regularly scheduled general
				election for Federal office, the Advisory Commission shall conduct a
				comprehensive review of the program for making supplemental Grassroots
				Democracy People’s Fund payments under subtitle D, and shall include in the
				review the following:
											(i)A
				review of the outside speech threshold established under section 531(b),
				including the amounts used to determine the House threshold under paragraph (3)
				of such section and the Senate threshold under paragraph (4) of such
				section.
											(ii)The effectiveness
				of the adjustment factors applied by the Commission under section 531(b) to
				take into account the relative media-related costs of political activity in
				Congressional districts and States.
											(iii)The overall
				satisfaction of participating candidates and the American public with the
				Program.
											(iv)Such other matters relating to the making
				of payments under such subtitle as the Advisory Commission determines are
				appropriate.
											(E)ReportNot later than each June 1 which follows a
				regularly scheduled general election for Federal office for which payments were
				made under this title, the Advisory Commission shall submit a report to
				Congress on the review conducted under this paragraph. Such report shall
				contain a detailed statement of the findings, conclusions, and recommendations
				of the Advisory Commission based on such review.
										(d)Meetings and
				hearings
									(1)MeetingsThe Advisory Commission may hold such
				hearings, sit and act at such times and places, take such testimony, and
				receive such evidence as the Advisory Commission considers advisable to carry
				out the purposes of this Act.
									(2)QuorumThree members of the Advisory Commission
				shall constitute a quorum for purposes of voting, but a quorum is not required
				for members to meet and hold hearings.
									(e)ReportsNot later than each June 1 which follows a
				regularly scheduled general election for Federal office for which payments were
				made under this title, the Advisory Commission shall submit to the Committee on
				House Administration of the House of Representatives a report documenting,
				evaluating, and making recommendations relating to the administrative
				implementation and enforcement of the provisions of this title.
								(f)Administration
									(1)Compensation of
				members
										(A)In
				generalEach member, other
				than the Chairperson, shall be paid at a rate equal to the daily equivalent of
				the minimum annual rate of basic pay prescribed for level IV of the Executive
				Schedule under section 5315 of title 5, United States Code.
										(B)ChairpersonThe Chairperson shall be paid at a rate
				equal to the daily equivalent of the minimum annual rate of basic pay
				prescribed for level III of the Executive Schedule under section 5314 of title
				5, United States Code.
										(2)Personnel
										(A)DirectorThe Advisory Commission shall have a staff
				headed by an Executive Director. The Executive Director shall be paid at a rate
				equivalent to a rate established for the Senior Executive Service under section
				5382 of title 5, United States Code.
										(B)Staff
				appointmentWith the approval
				of the Chairperson, the Executive Director may appoint such personnel as the
				Executive Director and the Advisory Commission determines to be
				appropriate.
										(C)Experts and
				consultantsWith the approval of the Chairperson, the Executive
				Director may procure temporary and intermittent services under section 3109(b)
				of title 5, United States Code.
										(D)Detail of
				government employeesUpon the
				request of the Chairperson, the head of any Federal agency may detail, without
				reimbursement, any of the personnel of such agency to the Advisory Commission
				to assist in carrying out the duties of the Advisory Commission. Any such
				detail shall not interrupt or otherwise affect the civil service status or
				privileges of the Federal employee.
										(E)Other
				resourcesThe Advisory
				Commission shall have reasonable access to materials, resources, statistical
				data, and other information from the Library of Congress and other agencies of
				the executive and legislative branches of the Federal Government. The
				Chairperson of the Advisory Commission shall make requests for such access in
				writing when necessary.
										(g)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out the
				purposes of this subtitle.
								543.Administration
				by CommissionThe Commission
				shall prescribe regulations to carry out the purposes of this title, including
				regulations—
								(1)to establish
				procedures for—
									(A)verifying the
				amount of qualified grassroots contributions with respect to a
				candidate,
									(B)effectively and
				efficiently monitoring and enforcing the limits on the raising of qualified
				grassroots contributions,
									(C)effectively and
				efficiently monitoring and enforcing the limits on the use of personal funds by
				participating candidates, and
									(D)monitoring the use
				of allocations from the Grassroots Democracy Fund established under section 541
				and matching contributions under this title through audits of not fewer than
				1/10 (or, in the case of the first 3 election cycles
				during which the program under this title is in effect, not fewer than
				1/3) of all participating candidates or other mechanisms;
				and
									(2)regarding the
				conduct of debates in a manner consistent with the best practices of States
				that provide public financing for elections.
								544.Violations and
				penalties
								(a)Civil penalty
				for violation of contribution and expenditure requirementsIf a candidate who has been certified as a
				participating candidate accepts a contribution or makes an expenditure that is
				prohibited under section 521, the Commission shall assess a civil penalty
				against the candidate in an amount that is not more than 3 times the amount of
				the contribution or expenditure. Any amounts collected under this subsection
				shall be deposited into the Grassroots Democracy Fund established under section
				541.
								(b)Repayment for
				improper use of Grassroots Democracy Fund
									(1)In
				generalIf the Commission determines that any payment made to a
				participating candidate was not used as provided for in this title or that a
				participating candidate has violated any of the dates for remission of funds
				contained in this title, the Commission shall so notify the candidate and the
				candidate shall pay to the Fund an amount equal to—
										(A)the amount of
				payments so used or not remitted, as appropriate; and
										(B)interest on any
				such amounts (at a rate determined by the Commission).
										(2)Other action not
				precludedAny action by the Commission in accordance with this
				subsection shall not preclude enforcement proceedings by the Commission in
				accordance with section 309(a), including a referral by the Commission to the
				Attorney General in the case of an apparent knowing and willful violation of
				this title.
									545.Election cycle
				definedIn this title, the
				term election cycle means, with respect to an election for an
				office, the period beginning on the day after the date of the most recent
				general election for that office (or, if the general election resulted in a
				runoff election, the date of the runoff election) and ending on the date of the
				next general election for that office (or, if the general election resulted in
				a runoff election, the date of the runoff
				election).
							.
			202.Prohibiting use
			 of contributions by participating candidates for purposes other than campaign
			 for electionSection 313 of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 439a) is amended by adding
			 at the end the following new subsection:
				
					(d)Restrictions on
				Permitted Uses of Funds by Candidates Receiving Grassroots Democracy
				FinancingNotwithstanding
				paragraphs (2), (3), or (4) of subsection (a), if a candidate for election for
				the office of Representative in, or Delegate or Resident Commissioner to, the
				Congress is certified as a participating candidate under title V with respect
				to the election, any contribution which the candidate is permitted to accept
				under such title may be used only for authorized expenditures in connection
				with the candidate’s campaign for such
				office.
					.
			IIIOther
			 administrative reforms
			301.Expanding
			 requirement to disclose bundlers who are registered lobbyists to all
			 bundlers
				(a)Expanding
			 bundler disclosure requirements to all bundlersSection 304(i)(1) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 434(i)(1)) is amended by striking
			 reasonably known by the committee to be a person described in paragraph
			 (7).
				(b)Conforming
			 amendmentsSection 304(i) of such Act (2 U.S.C. 434(i)) is
			 amended—
					(1)in paragraph
			 (2)(C), by striking described in paragraph (7);
					(2)in paragraph
			 (3)(A), by striking a person described in paragraph (7) and
			 inserting any person;
					(3)in paragraph
			 (5)—
						(A)by striking
			 subparagraph (B) and redesignating subparagraphs (C) and (D) as subparagraphs
			 (B) and (C),
						(B)in subparagraph
			 (B) (as so redesignated), by striking described in paragraph
			 (7), and
						(C)in subparagraph
			 (C) (as so redesignated), by striking by persons described in paragraph
			 (7);
						(4)by striking
			 paragraph (7) and redesignating paragraph (8) as paragraph (7); and
					(5)in paragraph
			 (7)(A) (as so redesignated), by striking a person described in paragraph
			 (7), and inserting a person,.
					302.Expansion of period
			 for treatment of communications as electioneering communications
				(a)Expansion of
			 period covering general electionSection 304(f)(3)(A)(I)(II)(aa) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)(3)(A)(I)(II)(aa)) is
			 amended by striking 60 days and inserting 120
			 days.
				(b)Effective date;
			 transition for communications made prior to enactmentThe amendment made by subsection (a) shall
			 apply with respect to communications made on or after the date of the enactment
			 of this Act, without regard to whether or not the Federal Election Commission
			 has promulgated regulations to carry out such amendments, except that no
			 communication which is made prior to the date of the enactment of this Act
			 shall be treated as an electioneering communication under section
			 304(f)(3)(A)(I)(II) of the Federal Election Campaign Act of 1971 (as amended by
			 subsection (a)) unless the communication would be treated as an electioneering
			 communication under such section if the amendment made by subsection (a) did
			 not apply.
				303.User fees for
			 committees and bundlers
				(a)Political
			 committeesSection 303 of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 433) is amended by adding at
			 the end the following new subsection:
					
						(e)User
				fee
							(1)PaymentAt the time a political committee files the
				statement of organization required under subsection (a), and annually
				thereafter until the termination of the committee, the committee shall pay a
				user fee to the Commission in an amount equal to $100.
							(2)Exception for
				candidate committeesParagraph (1) does not apply in the case of
				a political committee which is an authorized committee of a candidate.
							(3)Use of
				fundsThe amounts received by the Commission under this
				subsection shall be used to support the administration of the Grassroots
				Democracy Advisory Commission under section
				542.
							.
				(b)BundlersTitle
			 III of such Act (2 U.S.C. 431 et seq.) is amended by inserting after section
			 303 the following new section:
					
						303A.user fees for bundlers of contributions(a)User fee
				requiredA person may not provide a bundled contribution to a
				political committee during a year unless the person has paid a user fee to the
				Commission during the year in an amount equal to $100.
							(b)Use of
				fundsThe amounts received by the Commission under this
				subsection shall be used to support the administration of the Grassroots
				Democracy Advisory Commission under section 542.
							(c)Bundled
				contribution definedIn this section, the term bundled
				contribution has the meaning given such term in section
				304(i)(7).
							.
				304.Petition for
			 certiorariSection 307(a)(6)
			 of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 437d(a)(6)) is amended by inserting (including
			 a proceeding before the Supreme Court on certiorari) after
			 appeal.
			305.Filing by all
			 candidates with CommissionSection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
				
					(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
					.
			306.Electronic
			 filing of FEC reportsSection
			 304(a)(11) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 434(a)(11)) is amended—
				(1)in subparagraph
			 (A), by striking under this Act— and all that follows and
			 inserting under this Act shall be required to maintain and file such
			 designation, statement, or report in electronic form accessible by
			 computers.;
				(2)in subparagraph
			 (B), by striking 48 hours and all that follows through
			 filed electronically) and inserting 24 hours;
			 and
				(3)by striking
			 subparagraph (D).
				307.Effective
			 dateExcept as provided in
			 section 302(b), the amendments made by this title shall apply with respect to
			 reports filed on or after the date of the enactment of this Act.
			IVOffsets
			401.Reform of tax
			 rules related to political organizations
				(a)Decoupling of
			 rate of tax on political organizations from corporate tax rateSubsection (b) of section 527 of the
			 Internal Revenue Code of 1986 is amended—
					(1)by striking all
			 that precedes A tax is hereby imposed and inserting the
			 following:
						
							(b)Tax
				imposed
							,
					(2)by striking
			 paragraph (2), and
					(3)by striking
			 the highest rate of tax specified in section 11(b) and inserting
			 35 percent.
					(b)Repeal of
			 exemptions for proceeds from merchandise and entertainment
			 eventsParagraph (3) of section 527(c) of such Code is
			 amended—
					(1)by adding
			 or at the end of subparagraph (A),
					(2)by striking the
			 comma at the end of subparagraph (B) and inserting a period, and
					(3)by striking
			 subparagraphs (C) and (D).
					(c)Modification of
			 limitation on tax paid by charitable organizations engaged in exempt
			 functionsParagraph (1) of section 527(f) of such Code is amended
			 by striking equal to the lesser of— and all that follows and
			 inserting equal to the aggregate amount so expended during the taxable
			 year for such an exempt function. If such aggregate amount does not exceed
			 $500,000, the amount included in gross income under the preceding sentence
			 shall not exceed the net investment income of such organization for the taxable
			 year..
				(d)Repeal of
			 graduated rates for principal campaign committeesSection 527 of
			 such Code is amended by striking subsection (h).
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				402.Voluntary
			 contributions to the Grassroots Democracy Fund
				(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new part:
					
						IXContributions to
				Grassroots Democracy Fund
							
								Sec. 6098. Contributions to Grassroots Democracy
				  Fund.
							
							6098.Contributions
				to Grassroots Democracy Fund
								(a)In
				generalEvery individual,
				with respect to the taxpayer’s return for the taxable year of the tax imposed
				by chapter 1, may designate that a specified portion (not less than $1) of any
				overpayment of tax shall be contributed to the Grassroots Democracy Fund
				established under section 541 of the Federal Election Campaign Act of
				1971.
								(b)Manner and Time
				of Designation
									(1)Time of
				designationA designation under subsection (a) may be made with
				respect to any taxable year—
										(A)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
										(B)at any other time
				(after such time of filing) specified in regulations prescribed by the
				Secretary.
										(2)Manner of
				designationSuch designation
				shall be made in such manner as the Secretary prescribes by regulations except
				that, if such designation is made at the time of filing the return of the tax
				imposed by chapter 1 for such taxable year, such designation shall be made
				either on the first page of the return or on the page bearing the taxpayer’s
				signature.
									(c)Overpayments
				treated as refundedFor
				purposes of this title, any portion of an overpayment of tax designated under
				subsection (a) shall be treated as—
									(1)being refunded to
				the taxpayer as of the last date prescribed for filing the return of tax
				imposed by chapter 1 (determined without regard to extensions) or, if later,
				the date the return is filed, and
									(2)a contribution
				made by such taxpayer on such date to the United States.
									(d)Online
				contributionsThe Secretary shall establish and maintain a
				website through which persons may make contributions to the Grassroots
				Democracy Fund. Any such contribution shall not be treated as an overpayment of
				tax but shall be treated as a contribution made by such person to the United
				States.
								.
				(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
					
						IXContributions to
				Grassroots Democracy
				Fund
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				VExpanding
			 Candidate Access to Advertising
			501.Broadcasts by or on
			 behalf of candidates
				(a)Use of
			 broadcasting station at lowest unit chargeSection 315(b) of the Communications Act of
			 1934 (47 U.S.C. 315(b)) is amended—
					(1)in paragraph
			 (1)—
						(A)in the matter
			 preceding subparagraph (A), by inserting , or by a national committee of
			 a political party in connection with such a campaign of such a candidate who is
			 affiliated with the party, after to such office;
						(B)in subparagraph
			 (A), by inserting for preemptible use thereof after
			 station; and
						(C)by moving
			 subparagraphs (A) and (B) 2 ems to the right; and
						(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking In
			 general.— and inserting Certification.—;
							(ii)by
			 striking the broadcast station and inserting such
			 station;
							(iii)by
			 striking In the case of and inserting the following:
								
									(i)By
				candidatesIn the case
				of
									; and
							(iv)by
			 adding at the end the following:
								
									(ii)By party
				national committeesIn the
				case of the use of any broadcasting station by a national committee of a
				political party in connection with the campaign of a candidate for Federal
				office who is affiliated with the party, such committee shall not be entitled
				to receive the rate under paragraph (1)(A) for such use unless such committee
				provides written certification to such station that such committee shall not
				make any direct reference to another candidate for the same office, in any
				broadcast using the rights and conditions of access under this Act, unless such
				reference meets the requirements of subparagraph (C) or
				(D).
									;
							(B)in subparagraph
			 (B)—
							(i)by
			 striking subparagraph (A) and inserting subparagraph
			 (A)(i);
							(ii)by
			 striking If a candidate and inserting the following:
								
									(i)For
				candidatesIf a
				candidate
									;
				and
							(iii)by
			 adding at the end the following:
								
									(ii)For party
				national committeesIf the
				national committee of a political party makes a reference described in
				subparagraph (A)(ii) in any broadcast that does not meet the requirements of
				subparagraph (C) or (D), such national committee shall not be entitled to
				receive the rate under paragraph (1)(A) for such broadcast or any other
				broadcast in connection with the campaign of the candidate during any portion
				of the 45-day and 60-day periods described in paragraph (1)(A), that occur on
				or after the date of such
				broadcast.
									;
							(C)in subparagraph
			 (C)—
							(i)by
			 striking A candidate and inserting A television
			 broadcast;
							(ii)by
			 striking , in the case of a television broadcast,; and
							(iii)in
			 clause (ii), by inserting or the national committee of a political
			 party after authorized committee;
							(D)in subparagraph (D)—
							(i)by
			 striking A candidate and inserting A radio
			 broadcast; and
							(ii)by
			 striking , in the case of a radio broadcast,; and
							(E)in subparagraph
			 (E), by inserting or national committee after
			 candidate).
						(b)Preemption;
			 auditsSection 315 of the Communications Act of 1934 (47 U.S.C.
			 315) is amended—
					(1)by redesignating
			 subsection (c) as subsection (g);
					(2)by redesignating
			 subsection (d) as subsection (f); and
					(3)by inserting after
			 subsection (b) the following:
						
							(c)Preemption
								(1)In
				generalExcept as provided in
				paragraph (2) and notwithstanding the requirements of subsection (b)(1)(A), a
				licensee may not preempt the use of a broadcasting station by a legally
				qualified candidate or national committee of a political party that has
				purchased and paid for such use under circumstances entitling such candidate or
				committee to receive the rate under such subsection for such use.
								(2)Circumstances
				beyond control of licenseeIf
				a program to be broadcast by a broadcasting station is preempted because of
				circumstances beyond the control of the licensee, an advertisement that is
				scheduled to be broadcast during such program and the broadcast of which
				constitutes use of the broadcasting station described in paragraph (1) shall be
				treated in the same fashion as a comparable commercial advertisement.
								(d)AuditsDuring the 45-day period preceding the date
				of a primary or primary runoff election and during the 60-day period preceding
				the date of a general election or special election, the Commission shall
				conduct such audits as it considers necessary to ensure that the licensee of
				each broadcasting station is allocating use of the station in accordance with
				this section and in a manner that does not warrant revocation of the station
				license under section
				312(a)(7).
							.
					(c)Revocation of
			 license for failure To permit access by Federal
			 candidatesSection 312 of the Communications Act of 1934 (47
			 U.S.C. 312) is amended—
					(1)in subsection
			 (a)(7)—
						(A)by inserting
			 in accordance with subsection (h), before for
			 willful;
						(B)by striking
			 or repeated;
						(C)by inserting
			 or a cable system after non-commercial educational
			 broadcast station,; and
						(D)by striking
			 his candidacy and inserting the candidacy of the
			 candidate, or by a national committee of a political party in connection with
			 the campaign of a legally qualified candidate for Federal elective office who
			 is affiliated with the party, under the same terms, conditions, and business
			 practices as apply to the most-favored advertiser of the broadcasting station
			 or cable system; and
						(2)by adding at the
			 end the following:
						
							(h)Conditions for
				revocation for failure To allow access by Federal candidates
								(1)Three-strikes
				ruleThe Commission may
				revoke a station license or construction permit under subsection (a)(7) only if
				the Commission finds that the licensee or permittee has engaged in at least 3
				failures described in such subsection with respect to the broadcasting station
				or cable system to which the license or permit relates.
								(2)DurationIn
				the case of a person whose station license or construction permit with respect
				to a broadcasting station or cable system has been revoked under subsection
				(a)(7)—
									(A)the Commission may
				not grant a station license or construction permit to such person with respect
				to such broadcasting station or cable system during the 5-year period following
				the revocation; and
									(B)if the Commission
				grants such a station license or construction permit to such person after such
				5-year period, the number of failures described in subsection (a)(7) shall be
				calculated for purposes of paragraph (1) without regard to any such failures
				that occurred while a previous license or permit was in
				effect.
									.
					(d)Conforming
			 amendmentsSection 315 of the
			 Communications Act of 1934, as amended by subsection (b), is further
			 amended—
					(1)in subsection (a),
			 by striking If any licensee and inserting Equal opportunities for candidates for same
			 office.—If any licensee;
					(2)in subsection (f),
			 as redesignated, by striking The Commission and inserting
			 Regulations.—The Commission; and
					(3)in subsection (g),
			 as redesignated, by striking For purposes and inserting
			 Definitions.—For purposes.
					
